Title: To Thomas Jefferson from Diodati, 8 August 1790
From: Diodati-Tronchin, Jean, Count de
To: Jefferson, Thomas



Paris le 8 Aoust 1790

Vous m’avez prévenu mon cher Monsieur et j’allois Vous écrire ayant appris que Vous Vous étiez décidé a accepter le poste qui  Vous étoit proposé et que Vous restiez en Amérique, pour Vous en faire mon compliment, sil peut contribuer Votre bonheur mais pour Vous temoigner aussi, tous mes regrets mes profonds et sincères Regrets, de ce que je ne vous verrai plus dans ce pays, de ce que je ne pourrai plus Vous témoigner toute mon estime, toute la vraye amitié que je Vous ay Vouée, qui me portoit à vous avec une entière confiance, puisqu’il m’avoit paru que Vous m’accordiez aussi des Sentiments analogues aux miens. C’est un des malheurs de la Vie que de perdre la société et les Relations habituelles qui conviennent a toutes sortes d’égards. On en trouve si peu en général, et vous aurez trouvé comme moi, que le Corps diplomatique en présente très peu.
Je ne suis nullement surpris que le Congres ayt cherché à s’appuyer de Votre Travaill et de Vos lumières en Vous confiant le département des affaires Etrangères. Je souhaitte seulement que le Travaill qu’il nécessite ne fatigue point Votre Santé et que les affaires tournent a Votre Satisfaction. On a voulu dire icy qu’il y avoit plusieurs de Vos provinces qui regrettoient la domination Anglaise, mais j’ay peine a le croire, puisqu’il ne dépend que d’elles, d’être tres heureuses et libres. La France a recouvré sa liberté, mais elle est devenüe Licence, qui se manifeste de toutes les façons et par beaucoup de réformes, tellement que l’exces, la continuité et l’Umpunité pourroient bientôt conduire des Tetes françoises légères et accoutumées au joug, d’y rentrer librement. On peut tout croire et tout craindre, de l’état actuel des choses qui est une véritable anarchie, dans laquelle il est impossible qu’elles restent, et il faut nécessairement qu’il survienne quelque Evènement, dont personne ne sçauroit dire et prévoir la Nature et la Tournure. Je n’entrerai pas dans de plus grands détaills sur tout ce qui se passe, présumant que M. Short est éxact à Vous en donner. Je l’ay prié de Venir quelques fois chez moi, ce dont il a la complaisance, et de me donner de Vos Nouvelles, que je rechercherai toujours avec le plus grand empressement.
Je suis de Retour de Genève seulement depuis 3 mois, y ayant passé pres dune année, et puis à peine étois-je arrivé que Mad. Diodati a été obligée d’y retourner pour aller rendre des soins à une Tante mourante qui l’a élevée, qui la demandoit, de façon que je suis seul. Je lui ay fait part de Votre obligeant souvenir, mon cher Monsieur, et que nous Vous perdions décidément. Elle même témoigne ses Regrets pour elle et pour moi, puisqu’elle  partage bien ma façon de penser. Tronchin m’a prié de Vous exprimer aussi les siens et je m’en acquitte avec plaisir.
Il me sera bien douce d’apprendre de vos Nouvelles, mon cher Monsieur, et il me le seroit encore plus de pouvoir Vous étre de quelque Utilité icy. Certainement Vous pouvez compter sur moi. Certainement vous pourrez toujours compter sur l’amitié sincère que je Vous ay vouée, comme sur tous les sentiments pleins d’estime et de Considération avec lesquels j’ay l’honneur d’étre, mon cher Monsieur, Votre tres Humble & tres Obéissant Serviteur,

le Cte Diodati

